LECHE, J.,
concurring. The opinion prepared by my colleague, Judge Mouton, apears to me to be sound, logical and to contain a lucid exposition of the law applicable to this case, In Biegel vs. City of N. O., 143 La. 1080, 79 So. 867, cited in the opinion, Justice O’Niell said:
“The duty of municipal corporations to keep the streets in a condition of safety to the public has been extended very far in some jurisdictions; in fact to the limit, where we think more consideration must be given to that regard which each individual should have for his own safety. It is true, an infant under four years of age is not to be blamed for negligence; but as a corollary, municipal governments cannot foresee and guard against all the dangers incident to the rashness of children. Municipalities are not insurers of the lives or safety of children. The municipal authorities have the right to presume that, for every child under the age of discretion, there is some one of mature judgment on whom rests the special duty and responsibility for the safety of the child.”
Although the defendant in this case is not a municipality, it is a public service corporation, and its functions are municipal in their nature, are performed under municipal authority and its rights and responsibilities are no less and no greater than if the work which it has assumed to perform was done by the City of Baton Rouge itself. The law as announced in the Biegel case, fits the present one like a glove, made according to measure.
I therefore fully concur.